DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Christian Best on 08/03/2021.
The application has been amended as follows: 
Claims 2, 12 have been cancelled, claims 1, 3, 5, 7, 11, 13, 15, 17 have been amended, and claims 21, 22 have been added as follows:
1.	(Currently Amended) A method comprising:
receiving, at a group communication service configured to manage a communication group comprising a plurality of communication nodes, a first spoken message related to a logic service and that includes a spoken version of logic to be applied by the logic service to input messages;
transferring the first spoken message to a voice assistant service that translates the spoken version of the logic into a programming message and sends the programming message to the logic service;
receiving, at [[a]] the group communication service second spoken message from a communication node in the communication group;
determining that the second spoken message relates to [[a]] the logic service;
second spoken message from the group communication service to [[a]] the voice assistant service with an indication that the second spoken message is related to the logic service;
responsive to transferring the second spoken message to the voice assistant service, receiving, at the group communication service, status information from the logic service indicative of a status of a networked device associated with the second spoken message; and
sending an audible announcement to the plurality of communication nodes expressive of the status of the networked device.

2.	(Cancelled) 

3.	(Currently Amended) The method of claim 1 wherein the second spoken message comprises spoken words and 
wherein determining that the second spoken message relates to the logic service comprises determining that one or more of the spoken words identify the logic service.

5.	(Currently Amended) The method of claim 4 further comprising obtaining a format for the logic service and generating [[the]] an input message in accordance with the format.

7.	(Currently Amended) The method of claim 1 further comprising:
maintaining a plurality of libraries that correspond to a plurality of services, 
identifying a one of the plurality of libraries that corresponds to the logic service; and
obtaining [[the]] a format for [[the]]an input message from the identified one of the plurality of libraries.


11.	(Currently Amended) A computing apparatus comprising:
a non-transitory computer readable storage media;

program instructions stored on the computer readable storage media that, when executed, direct the processing system to operate a group communication service configured to manage a communication group comprising a plurality of communication nodes, including:
receive a first spoken message related to a logic service and that includes a spoken version of logic to be applied by the logic service to input messages;
transfer the first spoken message to a voice assistant service that translates the spoken version of the logic into a programming message and sends the programming message to the logic service;
receive a second spoken message from a communication node in the communication group;
determine that the second spoken message relates to [[a]] the logic service;
transfer the second spoken message to [[a]] the voice assistant service with an indication that the second spoken message is related to the logic service;
responsive to transferring the second spoken message to the voice assistant service, receive status information from the logic service indicative of a status of a networked device associated with the second spoken message; and
send an audible announcement to the plurality of communication nodes expressive of the status of the networked device.

12.	(Cancelled)

13.	(Currently Amended) The computer apparatus of claim 11 wherein the second spoken message comprises spoken words and wherein the programming instructions further direct the processing system to determine that one or more of the spoken words identify the logic service.

15.	(Currently Amended) The computer apparatus of claim 14 wherein the an input message in accordance with the format.


17.	(Currently Amended) The computer apparatus of claim 11 wherein the programming instructions further direct the processing system to: 
maintain a plurality of libraries that correspond to a plurality of services; [[,]] 
identify a one of the plurality of libraries that corresponds to the logic service; and
obtain [[the]] a format for an input message to send to the logic service.

21.	(New) The method of claim 7 further comprising:
identifying the one of the plurality of libraries at the voice assistant service;
generating, via the voice assistant service, the input message based on the second spoken message; and
sending the input message to the logic service.

22.	(New) The computer apparatus of claim 17 wherein the programming instructions further direct the processing system to: 
direct the voice assistant service to:
identify the one of the plurality of libraries that corresponds to the logic service; 
obtain the format for the input message from the identified one of the plurality of libraries;
generate the input message based on the second spoken message; and
send the input message to the logic service.

Allowable Subject Matter
Claims 1, 3 – 11, 13 – 22 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
 transfer the first spoken message to a voice assistant service that translates the spoken version of the logic into a programming message and sends the programming message to the logic service; receive a second spoken message from a communication node in the communication group; determine that the second spoken message relates to the logic service; transfer the second spoken message to the voice assistant service with an indication that the second spoken message is related to the logic service; responsive to transferring the second spoken message to the voice assistant service, receive status information from the logic service indicative of a status of a networked device associated with the second spoken message; and send an audible announcement to the plurality of communication nodes expressive of the status of the networked device.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/           Primary Examiner, Art Unit 2658